Name: COMMISSION REGULATION (EC) No 2507/96 of 27 December 1996 opening an invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland or Sweden to Switzerland and Liechtenstein
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 No L 345/ 12 EN Official Journal of the European Communities 31 . 12. 96 COMMISSION REGULATION (EC) No 2507/96 of 27 December 1996 opening an invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland or Sweden to Switzerland and Liechtenstein cedure; whereas the period of validity must correspond to the current requirements of the world market; Whereas , in order to ensure that all those concerned are treated equally, it is necessary to lay down that the period of validity of the licences issued should be identical ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden to the European Community, and in parti ­ cular Article 149 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 thereof, Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals f), as last amended by Regulation (EC) No 95/96 (4), and in particular Article 4 thereof, Whereas the change in the support regime in relation to cereals on the accession of Finland and Sweden to the European Community has made necessary transitional measures allowing export refunds to be paid on oats produced in Finland and Sweden, which are exported from those Member States , in order to enable a con ­ tinuation of the traditional practice of exporting oats ; whereas an invitation to tender should be opened to tender for such refunds, in accordance with Article 4 of Regulation (EC) No 1501 /95; Whereas Switzerland and Liechtenstein are traditional outlets for the oats produced in Finland and Sweden ; whereas exports to these two destinations are effected under conditions that differ from exports to other third countries; whereas, therefore , a distinction should be made between these two sets of destinations by opening a specific invitation to tender for export refunds on oats destined for Switzerland and Liechtenstein ; Whereas the detailed procedural rules governing invita ­ tions to tender are set out in Regulation (EC) No 1501 /95; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a ten ­ dering security of ECU 12 per tonne when they submit their tenders; Whereas it is necessary to specify the exact duration of validity of the licences issued under this tendering pro ­ HAS ADOPTED THIS REGULATION : Article 1 1 . Tenders shall be invited for the export refund as provided for in Article 4 of Regulation (EC) No 1501 /95 . 2 . The tendering procedure shall concern oats produced in Finland and Sweden for export from Finland or Sweden to Switzerland and Liechtenstein . 3 . The invitation shall remain open until 29 May 1997 . During this period weekly awards shall be made , for which the quantities and the time limits for the submis ­ sion of tenders shall be as prescribed in the notice of invitation to tender. Article 2 A tender shall be valid only if : (a) the oats to which the tender refers were produced in Finland and Sweden ; (b) it is accompanied by an undertaking by the tenderer to export the oats from Finland or Sweden to Switzer ­ land or Liechtenstein ; (c) it relates to an amount of not less than 1 000 tonnes ; and (d) it is lodged with the Finnish or Swedish intervention agency, as the case may be . Where the undertaking referred to in subparagraph (b) is not fulfilled, the security referred to in Article 10 of Commission Regulation (EC) No 11 62/95 (*) shall be forfeited except in cases of force majeure.(') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5 . 1996, p. 37 . (  ') OJ No L 147, 30 . 6 . 1995, p. 7 . (4 OJ No L 18 , 24. 1 . 1996, p. 10 . ( 5) OJ No L 117, 24 . 5 . 1995, p. 2 . 31 . 12 . 96 EN Official Journal of the European Communities No L 345/ 13 Article 3 The security referred to in Article 5 of Regulation (EC) No 1501 /95 shall be ECU 12 per tonne . Article 4 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 ('), export licences issued under Article 8 ( 1 ) of Regulation (EC) No 1501 /95 shall , for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted . 2 . Export licences issued in connection with the invita ­ tion to tender pursuant to this Regulation shall be valid from their date of issue , as defined in paragraph 1 , until the end of the fourth month following that of issue . Article 5 1 . The Commission shall decide , under the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 1 of Regulation (EC) No 1501 /95, or  to make no award . 2 . Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund . Article 6 Tenders shall be communicated to the Commission by Member States , at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invitation to tender. They must be communicated in the form indicated in Annex I , to the telex or fax numbers in Annex II . If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph . Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time . Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1996 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 331 , 2. 12. 1988 , p. 1 . No L 345/ 14 EN Official Journal of the European Communities 31 . 12. 96 ANNEX I Weekly tender for the refund for the export of oats to Switzerland and Liechtenstein (Regulation (EC) No 2507/96) (Closing date for the submission of tenders (date/time)) 1 2 3 Number Quantity Amount of export refund of tender in tonnes in ecu per tonne 1 2 3 etc. ANNEX II The only numbers to use to call Brussels (DG VI-C-1 , External Market) are :  telex:  22037 AGREC B,  22070 AGREC B (Greek characters);  fax:  295 25 15,  296 49 56.